Title: From George Washington to James Mercer, 17 November 1789
From: Washington, George
To: Mercer, James


          
            Sir,
            New York Novr 17th 1789.
          
          During my absence on a tour through the Eastern States, your letter of the 15th Ulto, enclosing an Order of the District Court which had been in Session at Fredericksburgh, came to this City. This is the reason why you have not recd an earlier acknowledgment of them; for I did not return until the 13th instt—too late for the Posts of last week.
          A bad memory, and no memorandums or Papers to refer to,

added to the Multiplicity of occurrences which have happened to lay claim to my closest attention since the year 1774, have obliterated almost every thing relating to the conversations & conduct of Mr Dawson at the Sale of Colo. Mercers Estate in the month of Novr of that year. All that remains upon my mind respecting his conduct (for my business you will recollect was not with him, but to sell the Estate) is, that the Plantations appeared to me to be in bad condition—and himself too simple, easy and incompetent for the management of them. I have some faint recollection also, that there were suspicions of, or charges against him for, his having disposed of Pine timber. And I think he was under promise to be down soon after the Sale to settle, & render an acct of his Stewardship. But, the most certain thing of all to me, is, that the whole has more the semblance of a dream than reality; for which reason and because I wish to do no injustice to either party, I pray that no stress may be laid upon any thing I have here written, touching this business, further than it is corroborated by the testimony of others. With esteem & regard—I am Sir Yr Most Obedt Hble Servt
          
            Go: Washington
          
          
            P.S. Mr Dawson has written to me on this subject—his letter dated the 5th of Octr—and propounded questions which my memory does not enable me to answer. The certificate which he enclosed to me, I now return, with a request that it may be handed to him.
          
          
            G: W——n
          
        